Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 1 of 28 PageID: 20098




                                       IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF NEW JERSEY
                                                 CAMDEN VICINAGE

  ______________________________________________ :
                                                 :
  IN RE VALSARTAN, LOSARTAN, AND IRBESARTAN :                                  MDL No. 2875 (RBK‐JS)
  PRODUCTS LIABILITY LITIGATION                  :
                                                 :                             MTD OPINION 3: Warranty Claims
  This Document Relates To All Actions.          :
  ______________________________________________ :
  KUGLER, United States District Judge:


           Before the Court in this Multi‐District Litigation [“MDL”] that concerns the sale in the U.S. of
  prescription generic drugs containing Valsartan [“VCDs”]1 and which were found to contain cancer‐
  causing contaminants [“VCDs at issue”] are three Motions to Dismiss [“MTDs”] .
           Since these MTDs seek dismissal of several claims for each set of plaintiffs, the Court is issuing
  a series of opinions to resolve the MTDs. Each opinion is numbered in the series, this opinion being the
  third in the series. This OPINION 3 resolves the arguments relating to claims for breach of express
  warranties, and for breach of implied warranties and for violation of the Magnuson‐Moss Warranty Act.
  .
  An ORDER 3 of this date accompanies this OPINION 3.
           Each MTD was brought by a different category of defendant, which is at a separate level in the
  drug supply chain. The defendant categories2 are:
  1) The manufacturers [“Mfrs”], which include the manufacturers of the Active Pharmaceutical
  Ingredient [“API”] [“API Mfrs”] and the manufacturers that make the finished Valsartan drug product
  [“Finished Mfrs”];
  2) the business entities in the U.S. that obtain the finished drug product from the Mfrs [“Wholesalers”];
  and distribute it to retail businesses in the U.S.; and
  3) the retail businesses in the U.S. from which individuals can obtain the finished drug [“Pharmacies”].
           Each MTD seeks dismissal of claims in all three Master Complaints. These include:




  1 Although this MDL consolidates cases that allege injury from the U.S. sales of contaminated valsartan, irbesartan and
  losartan, as of yet, there are no master complaints in this MDL that concern losartan and irbesartan. Therefore, defendants’
  motions here concern ONLY claims that allege injury relating to contaminated valsartan.
  2 Defendants also include repackagers and relabellers. These were categorized as peripheral defendants and dismissed

  without prejudice from the MDL and without waiving any of their rights. See ECF Doc. 248.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 2 of 28 PageID: 20099
                                                                                                           2



  1) Economic Loss Master Complaint [“ELMC”] (ECF Doc. 121) filed 17 June 2019 by individual plaintiffs
  and plaintiff business entities that paid for and/or insured the VCDs at issue taken by individual
  plaintiffs and alleges economic damages;
  2) Amended Personal Injury Master Complaint [“PIMC”] (ECF Doc. 122) filed 17 Jun 2019 by those
  individual plaintiffs who ingested the VCDs at issue and who were personally injured, including those
  who developed cancers or had cellular or bodily injury as a result; and
  3) Medical Monitoring Master Complaint [“MMMC”] (ECF Doc. 123) filed 17 Jun 2019 by those individual
  plaintiffs who ingested the VCDs at issue and therefore bear an increased risk of developing cancer and
  consequently seek a fund to finance continued medical monitoring of that risk.
          All three categories of defendants seek:
  1) For lack of Standing: dismissal of the ELMC and the MMMC Complaints primarily because of a
      deficiency in pleading an injury in fact,
  which issue has been resolved in the Opinion 2, ECF Doc. 728;
  2) For Preemption by federal law and Primary Jurisdiction:
          Under preemption by the Food Drug and Cosmetic Act: all 3 categories of defendant seek
          dismissal of any claim in the Master Complaints for negligence per se, strict liability design
          defect , breach of express warranty, fraudulent and negligent misstatement, and state
          consumer protection acts;
          Under preemption by the Drug Supply Chain Security Act: Wholesales and Pharmacies seek
          dismissal of any claim in the Master Complaints
          Under primary jurisdiction: defendants seek dismissal OR alternatively a stay of any claim for
          breach of implied warranty, strict liability, failure to warn, negligence and manufacturing defect
          until the U.S. Food & Drug Administration [“FDA”] completes its pending agency action relating
          to VCDs,
  which issues have been resolved in Opinion 1, ECF Doc. 675 ;
  3) For Subsumption: dismissal of all claims by New Jersey plaintiffs for common law and state law
      consumer protection violation as these claims are subsumed by the New Jersey Products Liability
      Act [“NJPLA”] AS WELL AS a dismissal of all similar claims by plaintiffs of other states having
      statutes similar to the NJPLA.
  4) For Deficiencies In Specific Claims: a dismiss OR alternatively a stay of most of the enumerated
      claims in the Master Complaints, including fraud, unjust enrichment, negligence per se, punitive
      damages.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 3 of 28 PageID: 20100
                                                                                                        3



     The COURT HAVING REVIEWED the parties’ submissions (without a hearing in accordance with
  Rule 78.1 (b)) relating to Express Warranties, Implied Warranties, and Warranties under the Magnuson‐
  Moss Warranty Act, and for the reasons stated below, and for good cause shown:


  As for Breach of Express Warranty Claims :
  Against Mfr defendants: the Court DENIES the Mfr defendants’ motion to dismiss the breach of
  express warranty claims against them in all three Master Complaints ;
  Against the Wholesaler defendants and the Pharmacy defendants: the Court GRANTS the Wholesaler
  defendants’ and the Pharmacy defendants’ motions to dismiss the claims for breach of express warranty
  against them in all three Master Complaints and dismisses these claims WITHOUT PREJUDICE,
         Plaintiffs may file a motion for LEAVE TO AMEND all three Master Complaints as to the breach
  of express warranty claims against the Wholesaler defendants and the Pharmacies defendants,
  according to the deadlines set in the accompanying Order.


  As for Breach of Implied Warranty Claims:
  Against Mfr defendants and Wholesaler defendants as to the Personal Injury Master Complaint:
  the Court GRANTS the Mfr defendants’ and the Wholesaler defendants’ motions to dismiss those claims
  in the Personal Injury Master Complaint for breach of implied warranty which arise under the law of
  Kentucky or Wisconsin and dismisses these claims WITHOUT PREJUDICE; and
  the Court DENIES the Mfrs defendants’ and the Wholesaler defendants’ motions dismiss those claims in
  the Personal Injury Master Complaint for breach of implied warranty which arise under the law of any of
  the remaining states in the United States and including the District of Columbia and Puerto Rico.
         Plaintiffs may file a motion for LEAVE TO AMEND these dismissed claims in the Personal Injury
  Master Complaint, according to the deadlines set in the accompanying Order.


  Against the Mfr defendants as to the Economic Loss and the Medical Monitoring Master Complaints:
  the Court GRANTS the Mfr defendants’ motion to dismiss those claims in the Economic Loss Master
  Complaint and in the Medical Monitoring Master Complaint for breach of implied warranty which arise
  under the law of: Alabama, Arizona, Idaho, Iowa, Kansas, Kentucky, Michigan, North Carolina, Ohio,
  Oregon, Tennessee, Utah, or Wisconsin and dismisses these claims WITHOUT PREJUDICE; and.
  the Court DENIES the Mfr defendants ‘motion to dismiss those claims in the Economic Loss Master
  Complaint and in the Medical Monitoring Master Complaint for breach of implied warranty which arise
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 4 of 28 PageID: 20101
                                                                                                            4



  under the law of any of the remaining states in the United States and including the District of Columbia
  and Puerto Rico.
          Plaintiffs may file a motion for LEAVE TO AMEND the these dismissed claims in the Economic
  Loss Master Complaint and the Medical Monitoring Master Complaint Master, according to the deadlines
  set in the accompanying Order.


  Against the Wholesalers as to the Economic Loss and the Medical Monitoring Master Complaints
  the Court GRANTS the Wholesaler defendants’ motion to dismiss those claims in the Economic Loss
  Master Complaint and in the Medical Monitoring Master Complaint for breach of implied warranty which
  arise under the law of Arizona, Connecticut, Georgia, Idaho, Illinois, Iowa, Kansas, Kentucky, Michigan,
  New York, Oregon, Tennessee, Utah, Vermont, or Wisconsin and dismisses these claims WITHOUT
  PREJUDICE; and
  the Court DENIES the Wholesaler defendants’ motion to dismiss those claims in the Economic Loss
  Master Complaint and in the Medical Monitoring Master Complaint for breach of implied warranty which
  arise under the law of any of the remaining states of the United States and including the District of
  Columbia and Puerto Rico.
          Plaintiffs may file a motion for LEAVE TO AMEND these dismissed claims in the Economic Loss
  Master Complaint and the Medical Monitoring Master Complaint against the Wholesaler defendants,
  according to the deadlines set in the accompanying Order.


  Against the Pharmacy defendants in all three Master Complaints:
  the Court GRANTS the Pharmacy defendants’ motion to dismiss those claims in all three Master
  Complaints for breach of implied warranty which arise under the laws of: Alabama, Arizona, Arkansas,
  California, the District of Columbia, Florida, Georgia, Hawaii, Illinois, Iowa, Kansas, Kentucky, Louisiana,
  Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, New Hampshire, New
  Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Pennsylvania, Puerto Rico, South
  Carolina, Tennessee, Texas, Vermont, Virginia, Washington, West Virginia, or Wisconsin; and
  the Court DENIES the Pharmacy defendants’ motion to dismiss those claims in all three Master
  Complaints for a breach of implied warranty which arise under the law of Alaska, Colorado, Delaware,
  Idaho, Montana, Nevada, Oregon, Rhode Island, South Dakota, or Vermont.
          Plaintiffs may file a motion for LEAVE TO AMEND all three Master Complaints as to the breach
  of implied warranty claims against the Pharmacy defendants, according to the deadlines set in the
  accompanying Order.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 5 of 28 PageID: 20102
                                                                                                                                   5



  As for Violation of the Magnuson Moss Warranty Act
            The Court GRANTS the motions to dismiss the claims in all three Master Complaints for
  violation of the Magnuson‐Moss Warranty Act and dismisses plaintiffs’ claims in all three Master
  Complaints with prejudice.


  1.0       FACTS AND PROCEDURAL BACKGROUND
            The Court having presented facts underlying this MDL in the previous two MTD opinions, this
  review is kept short. This MDL involves the generic active pharmaceutical ingredient, Valsartan, and the
  finished drugs produced with it, collectively termed here valsartan‐containing drugs or VCDs. VCDs are
  universally prescribed drugs to lower blood pressure and/or treat heart failure.
            In the summer of 2018, the U.S. Federal Drug Administration [“FDA”] and several of its
  counterparts in Europe and Canada discovered that certain batches of generic Valsartan3 contained
  nitrosamines, known carcinogens, in amounts above what the FDA considered allowable, that is above
  96 nanograms (ng) per day.. The first nitrosamine contaminant found was N‐nitrosodimethylamine
  [“NDMA”].           Within a few months, other nitrosamines, which included N‐Nitrosodimethylamine
  [“NDEA’], were also found in batches of VCDs.
            In August 2018, these governmental health administrations began recalling VCDs made with
  the active pharmaceutical ingredient produced by certain API Mfrs located in China or India. These
  include Zhejiang Huahei Pharmaceuticals Ltd. and Aurobindo Pharmaceuticals. The contaminated API
  had gone into a finished pill made by Finished Mfrs located in India and Israel, which include Teva
  Pharmaceuticals, Mylan Pharmaceuticals, and Torrent. Many of these Mfrs also began issuing their
  own recalls of contaminated VCDs already in the drug supply chain. To be clear, almost all generic
  Valsartan sold in the U.S. had come from these API Mfrs and Finished Mfrs.
            After the recalls began, FDA testing revealed the valsartan API manufactured by and for
  defendants had levels of NDMA of between 15,180 and 16,300 ng, much in excess of the FDA daily limit.
  Further, FDA testing revealed levels of NDEA was similarly well in excess of FDA limits.
            VCDs were (and still remain) a drug of choice in lowering high blood pressure. Since they were
  widely prescribed worldwide and in the U.S., the recalls caused consternation during much of 2019 in
  the global medical community, including the American Medical Association, both as there developed a
  shortage of VCDs and as physicians moved their patients to some other drug perceived less effective in
  order to avoid potential contamination. Several months after the recalls, the FDA (and non‐U.S.
  health administrations) posited the contaminants in the VCDs to be the result of changes the API Mfrs


  3 Valsartan is   the generic name of a now off‐patent drug Diovan® and is also used in a combination heart failure drug called
  Exforge®.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 6 of 28 PageID: 20103
                                                                                                             6



  had adopted in their manufacturing processes, particularly in the solvents used. Some API Mfrs had
  adopted manufacturing changes as early as 2012, which means potentially contaminated API may have
  been present in much of the Valsartan drug supply sold in the U.S. for about 6 years.
          By late August 2018, plaintiffs had begun filing personal injury individual complaints. By October
  2018, individual plaintiffs and third‐party payors who had paid for individual plaintiffs’ prescriptions of
  the contaminated Valsartan, filed several class actions alleging economic losses. (Doc. No. 1). Consumers
  also filed a medical monitoring class action alleging “cellular damage, genetic harm, and/or an increased
  risk of developing cancer” as a result of exposure to the human carcinogens in the VCDs. Lastly, personal
  injury claims were filed on behalf of consumers who alleged they had developed cancer as a result of
  taking the contaminated VCDs.
          On 14 February 2019, the Judicial Panel on Multi‐District Litigation [“JPML”] consolidated all of
  the individual filings into this MDL, No. 2875.   On 17 June 2019, three Master Complaints were filed
  with this Court: the Economic Loss Master Complaint [“ELMC”] at ECF Doc. 121., the Personal Injury
  Master Complaint [“PIMC”] at ECF Doc. 122; and the Medical Monitoring Master Complaint [“MMMC”]
  at ECF Doc. 123. Since then, this MDL has advanced significantly, both in terms of filings and in the
  management of the litigation through various discovery phases. Currently, with over 700 pending filings,
  the MDL is well into the discovery phase of intensive document production; and, depositions of
  individuals and under Rule 30(b)(6) are proceeding.


  1.1     Economic Loss Master Complaint
          Plaintiffs in this Master Complaint (ECF Doc. 121) include individual consumers who purchased
  the VCDs at issue as well as third party payors [“TPPs”] that paid or co‐paid for the VCDs at issue that
  consumers ingested. TPPs are health care benefit providers, such as an employer’s insurance company
  providing health care benefit to employees. Many of the TPPs providing such health care benefits have
  assigned their rights to recovery in this MDL to a select few entities, termed assignors, who now stand
  as plaintiffs here.
          Since the VCDs at issue had been FDA‐approved as a generic of an FDA‐approved branded drug
  listed in the Orange Book, plaintiffs assert generally that defendants lied to the public when the VCDs
  at issue were sold and identified as an approved generic. That is, the contaminants made the VCDs at
  issue differ substantially from the FDA‐approved generic.
          Plaintiffs’ claims include:
  ‐ Common Law Breach of express warranties by all defendants because inclusion of defendants’ VCDs
  in the U.S. Orange Book serves as a warranty that the VCDs at issue constituted a generic drug that is
  bio‐equivalent in every way to the patented drug.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 7 of 28 PageID: 20104
                                                                                                                7



  ‐ State Law Breach of implied warranties and of warranty for fitness of purpose by all, or all but the
  Pharmacy, defendants under the law of each state, the District of Columbia [“D.C.”] , and Puerto Rico
  [“P.R.”], which has adopted the Uniform Commercial Code covering such warranties.
  ‐ Breach of the Magnuson‐Moss Warranty Act under 15 U.S.C. §2301 et seq. by all, or all but the
  Pharmacy, defendants.
  ‐ Fraud, intentional misrepresentation and/or negligent misrepresentation by all, or all but the
  Pharmacy, defendants by omitting to inform the public the VCDs at issue were not bio‐equivalent to
  the branded, FDA‐approved drug.
  ‐ Breach of State Consumer Statues for Unfair Competition or False Advertising in all fifty states and in
  D.C. and P.R.
  ‐ Unjust Enrichment against all, or all but Pharmacy, defendants.
  ‐ Common law negligence against all, or all but Pharmacy, defendants for breaching their duty to
  exercise reasonable care to oversee the safety of the VCDs at issue and prevent injury to plaintiffs and
  for failing to comply with current Good Manufacturing Practice [“cGMP”] federal regulations.
  ‐ Common law negligence per se against all, or all but Pharmacy, defendants for failing to ensure that
  VCDs sold in the U.S. were therapeutically equivalent to the Orange Book entry and failing to act as
  reasonably prudent actors throughout the U.S. drug supply chain.


  1.2     Personal Injury Master Complaints
          The plaintiffs in this Master Complaint include all those who pleaded in their individual actions
  that they had suffered personal injuries as a result of the use of the VCDs at issue as well as, where
  applicable, plaintiffs’ spouses, children, parents, decedents, wards, and heirs as represented by
  plaintiffs’ counsel. The plaintiffs plead many of the same claims as in the ELMC, but do NOT exclude
  the Pharmacy defendants.
          The claims specific to the PIMC include:
  ‐ Strict liability / product liability ‐manufacturing defects for making a drug that was not bio‐equivalent
  to the Orange Book entry or to the patented drug because of flawed, faulty, and non‐compliant cGMPs,
  which created a foreseeable and unreasonable danger to those ingesting the VCDs at issue.
  ‐ Strict liability / product liability ‐failure to warn, to physicians that the VCDs at issue would cause
  harm.
  ‐ Strict liability / product liability ‐design defect, that the VCDs at issue failed to perform in a safe
  manner expected by an ordinary consumer and increased the risk of causing cancer.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 8 of 28 PageID: 20105
                                                                                                              8



  ‐ Wrongful Death, that certain plaintiffs died as a result of the injury causes by ingesting unreasonably
  harmful VCDs that defendants made and marketed throughout the U.S. drug supply.
  ‐ Survival Action, that decedent plaintiffs before death were caused injury, including loss of body
  function, disability, pain and suffering and loss of economy, as a result of ingesting unreasonably
  harmful VCDs that defendants made and marketed throughout the U.S. drug supply.
  ‐ Loss of Consortium
  ‐ Punitive Damages, because defendants’ actions to make and market extremely dangerous drugs
  constitutes fraud and malice.
          Claims similar to the ELMC include:
  ‐Common Law Negligence, that defendants breached a duty to plaintiffs and physicians to exercise
  ordinary care in making the VCDs at issue and that such breach caused injury.
  ‐ Common Law Negligence per se, defendants’ actions of making and selling a contaminated drug,
  while also violating federal and state law, also breached a common law duty by failing to act as
  reasonably prudent actors throughout the U.S. drug supply chain.
  ‐ Common Law Breach of Express Warranty, that defendants, through the drug labels and packaging of
  the VCDs at issue, made express representations to health care professionals about their quality and to
  consumers that ingestion of these was safe, which representations constituted an express warranty of
  drug safety and purity that was false.
  ‐ Common Law Breach of Implied Warranty and Fitness of Purpose, that defendants placed the VCDs at
  issue in the stream of commerce, implying that they were safe and fit for their purpose.
  ‐ Common Law Fraud and Intentional Misrepresentation, that defendants knew or should have known
  the VCDs at issue were unreasonably dangerous and intentionally concealed that fact to health care
  professionals and consumers.
  ‐ Common Law Negligent Misrepresentation, that defendants made untrue representations about the
  safety and quality of the VCDs at issue to health care professionals and to consumers.
  ‐ Breach of Consumer Protection Statutes, that defendants engaged in unfair competition by failing to
  warn plaintiffs of the unreasonable danger of the VCDs at issue, thereby violating the statutes of each
  state, D.C., and P.R.


  1.3     Medical Monitoring Master Complaints
          Plaintiffs in this Master Complaint include those consumers who ingested the VCDs at issue,
  thereby suffering cellular damage and genetic harm, and consequently are at an increased risk of
  developing cancer but have not yet been so diagnosed. The plaintiffs plead many of the same claims as
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 9 of 28 PageID: 20106
                                                                                                              9



  in the PIMC and some of the same claims as in the ELMC, but do NOT exclude the Pharmacy
  defendants.
          The claims specific to the MMMC include:
  ‐ Medical Monitoring,
  ‐ Statutory Breach of Implied Warranty of Merchantability, that defendants placed the VCDs at issue in
  the stream of commerce, implying that they were safe and fit for their purpose in violation of laws in all
  50 states, D.C., and P.R.
  ‐ Statutory Breach of Express Warranty of Merchantability, that defendants, through the drug labels
  and the packaging of the VCDs at issue, made express representations to health care professionals
  about their quality and to consumers that ingestion of these was safe, which representations
  constituted an express warranty of drug safety and purity that was false and which was a violation of
  laws in all 50 states, D.C., and P.R.
          The claim similar to that in the ELMC includes:
  ‐ Breach of the Magnuson‐Moss Warranty Act under 15 U.S.C. §2301 et seq. by all defendants.
          The claims similar to those in the ELMC and PIMC include:
  ‐Common Law Negligence, that defendants breached a duty to plaintiffs and physicians to exercise
  ordinary care in making the VCDs at issue and that such breach caused injury.
  ‐ Common Law Negligence per se, defendants’ actions of making and selling a contaminated drug,
  while also violating federal and state law, also breached a common law duty by failing to act as
  reasonably prudent actors throughout the U.S. drug supply chain.
  ‐ Strict liability / product liability ‐manufacturing defects for making a drug that was not bio‐equivalent
  to the Orange Book entry or to the patented drug because of flawed, faulty, and non‐compliant cGMPs,
  which created a foreseeable and unreasonable danger to those ingesting the VCDs at issue.
  ‐ Strict liability / product liability ‐failure to warn, to physicians that the VCDs at issue would cause
  harm.
  ‐ Common Law Breach of Implied Warranty and Fitness of Purpose, that defendants placed the VCDs at
  issue in the stream of commerce, implying that they were safe and fit for their purpose.
  ‐ Common Law Breach of Express Warranty, that defendants, through the drug labels and packaging of
  the VCDs at issue, made express representations to health care professionals about their quality and to
  consumers that ingestion of these was safe, which representations constituted an express warranty of
  drug safety and purity that was false.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 10 of 28 PageID: 20107
                                                                                                               10



  ‐ Common Law Fraud and Fraudulent Concealment, that defendants knew or should have known the
  VCDs at issue were unreasonably dangerous and intentionally concealed that fact to health care
  professionals and consumers.


  1.4         Defendants
              Currently, there are about 40 defendants in this MDL, divided into 3 categories as described
  above:
  Manufacturers [”Mfrs]”, which include the Manufacturers of the Active Pharmaceutical Ingredient [“API
  Mfrs”], such as Zhejiang Huahei Pharmaceuticals Ltd., Hetero Laboratories, Aurobindo Pharma and
  Mylan Laboratories;4 and the Finished Dose Manufacturers, such as Teva Pharmaceuticals and Torrent
  [“Finished Mfrs”]; Wholesalers, such as Amerisource Bergen, Cardinal Health and McKesson; and
  Pharmacies, such as Walgreens, Walmart, Kroger, CVS and others. Each category of defendant has
  filed its own motion to dismiss.
              The Court recognizes that the Mfrs MTD has set forth the four arguments of Standing,
  Preemption and Primary Jurisdiction, Subsumption, and Deficiencies of Specific Claims, which the
  Wholesalers and the Pharmacies have incorporated by reference into their MTDs. In addition, the
  Wholesalers and the Pharmacies have each argued the facial deficiency of specific claims that are
  particularly pertinent to their status in the drug supply chain.


  2.0         MOTION TO DISMISS STANDARD
              Other than for standing, defendants’ motions rely on Fed.R.Civ.Proc. [“FRCP” or “Rule”]
  12(b)(6), which governs a court’s dismissal of an action for failure to state a claim upon which relief can
  be granted. In evaluating a motion to dismiss, “courts accept all factual allegations as true, construe the
  complaint in the light most favorable to the plaintiff, and determine whether, under any reasonable
  reading of the complaint, the plaintiff may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d
  203, 210 (3d Cir.2009) (quoting Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir.2008)). Put simply,
  a complaint must “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,
  678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
  1955, 167 L.Ed.2d 929 (2007).
              The general inquiry in determining whether a claim is plausible on its face is not whether the
  moving party will succeed on the merits, but “whether they should be afforded an opportunity to offer
  evidence in support of their claims.” In re Rockefeller Ctr. Prop., Inc., 311 F.3d 198, 215 (3d Cir.2002). The


  4   This listing of defendants is not complete but exemplary.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 11 of 28 PageID: 20108
                                                                                                                                    11



  specific inquiry involves a three‐part analysis (Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d
  Cir.2010)) in which a court
 1) states “the elements a plaintiff must plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at 675);
 2) identifies the allegations that, “because they are no more than conclusions, are not entitled to the
 assumption of truth.” Id. at 131 (quoting Iqbal, 556 U.S. at 680); and
 3) assuming the veracity of well‐pleaded factual allegations, “determine[s] whether they plausibly give
 rise to an entitlement for relief.” Ibid.
            Practically speaking, this plausibility analysis is a “context‐specific task requiring the reviewing
 court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. A claim fails when a
 court can infer only that it is merely possible rather than plausible. Id. Plausibility cannot lie upon legal
 conclusions or “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
 statements”. Id. at 678. The specific information a court reviews in deciding a motion to dismiss is
 limited to the allegations contained in the complaint, exhibits attached to the complaint and matters of
 public record.” Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.1993).


  DISCUSSION OF WARRANTY CLAIMS
            For the specific warranty claims pleaded, see supra sections 1.1, 1.2, and 1.3.


  3.0       Pre‐Suit Notice: Master Complaints for both express and implied warranty claims
            The Mfrs and Wholesalers argue plaintiffs fail to plead pre‐suit notice in the Master Complaints
  for a number of states for both express and implied warranty claims. See ECF Doc. 520‐3:49 citing ECF
  Doc. 520‐5 (Exhibit 5): 43‐48.
            In their opposition, plaintiffs provide copies of pre‐suit letters dated before the end of 2018—
  well before the dates of the Master Complaints— which they had sent to some or all defendant groups.
  See ECF Doc. 577,Exhibit 2. Plaintiffs argue both the sufficiency of the letters to as pre‐suit notice and
  that their sufficiency is a fact question, which is therefore inappropriate for resolution on the pleadings.
  In examining these letters, the Court finds plaintiffs did provide pre‐suit notice, even if the Master
  Complaints did not expressly plead it.5
            Plaintiffs also assert that, in response to and in addition to the FDA recalls in the summer and fall
  of 2018 and in 2019, some Mfr defendants—both API and finished dose—issued their own voluntary
  recalls. According to plaintiffs, such recalls indicate Mfr defendants understood that their products,

  5 Typically, the Court would not consider these pre‐suit letters in resolving a Motion to Dismiss. However, in the interests of
  judicial economy and with the firm belief the letters exist and were sent, the Court sees no reason to delay the inevitable by
  waiting for the issue to re‐arise at a later time.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 12 of 28 PageID: 20109
                                                                                                                                   12



  already on the market, were regarded as dangerous and non‐compliant with FDA standards, and the FDA
  was researching how far‐reaching in terms of root cause, spread, and duration the contamination
  extended. Further, Ps assert such voluntary recalls unmistakably show the Mfr and Wholesaler
  defendants alike recognized that lawsuits for injury owing to the contaminated API would likely ensue
  and indisputably represent a conscious business strategy to reduce injury and align with the FDA.
            The Court agrees. To the extent necessary to comply with any formal pre‐suit pleading
  requirements in those states demanding such, the Court hereby grants plaintiffs leave to amend the
  complaint to comply with those requirements.


  4.0       BREACH OF EXPRESS WARRANTY CLAIMS
  4.1       Manufacturers
            In products liability law, express warranties are the seller’s affirmative assertions made in
  connection to a sales transaction that the sold product has certain characteristics of quality, construction,
  performance capability, durability, or safety. An express warranty springs from a seller's words or other
  form of communication rather than from any inherent characteristic of the product itself.
            Generally, the Uniform Commercial Code [“U.C.C.”] §2‐313 requires that, in claiming breach of
  express warranty in a products liability case, an injured plaintiff plead:
  (1) a seller made an assertion about a product, which the product did not conform to;
  (2) but which nonetheless became part of the basis of the bargain; and
  (3) the buyer plaintiff bought the product from the seller or was a third‐party beneficiary of the warranty.
            Claims for breach of express warranty depend on neither deficiency in the product nor falsity of
  seller’s asserted information, which relieves plaintiff from pleading product “defect” or seller’s fault.6


  4.1.1     Basis for the Bargain, Specific Language, Labelling
            Mfr defendants argue plaintiffs’ claims neither identify specific language of an express warranty
  in terms of its time period, coverage, or source nor assert that plaintiffs saw or read such a warranty
  before filling a valsartan prescription. ECF Doc. 520‐3:47. See ECF Doc. 520‐5 (Exhibit 5:42). Further, Mfr
  defendants contend, absent specific assertions of express warranty language in the Master Complaints,


  6 .See,e.g., Forbes v. General Motors Corp., 935 So. 2d 869, 876 (Miss. 2006) (“An express warranty is any affirmation of fact or
  promise which concerns the product and becomes part of the basis for the purchase of such a product. Fault does not need to
  be shown to establish a breach. The plaintiff need only show that the product did not live up to its warranty.”); Bell Sports, Inc.
  v. Yarusso, 759 A.2d 582, 594 (Del. 2000) (jury could find motorcycle helmet manufacturer made and breached express
  warranty while also finding that helmet was not defective and manufacturer was not negligent); McCarty v. E. J. Korvette, Inc.,
  28 Md. App. 421, 347 A.2d 253, 264 (1975) (“no ‘defect’ other than a failure to conform to the warrantor's representations need
  be shown in order to establish a breach of an express warranty”).
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 13 of 28 PageID: 20110
                                                                                                             13



  there can be no reliance by plaintiffs such that formed the basis for a bargain. They also assert that the
  FDA‐required labelling of the risks and contraindications on the Valsartan drug packaging or insert does
  not create an express warranty as this labelling does not state the drug is free from all known side effects.
          Plaintiffs argue Mfr defendants’ express warranties arise not from statements in the product
  labeling, but from the very act of naming the product by the generic active ingredient, that is, by calling
  their generic drug “valsartan” or “valsartan HCT”, etc., in patient information leaflets dispensed with
  each prescription, or on a third‐party beneficiary basis. Plaintiffs further argue that, based on the
  prescription alone, plaintiffs could not have bought any other generic drug but valsartan (or VCDs), and
  that Mfr defendants’ naming their API “valsartan” necessarily left plaintiffs no choice but to “rely” on Mfr
  defendants’ name of the product, which stands as the basis for the bargain between Mfrs. and plaintiffs.
          In their reply (ECF Doc. 598:29, n.22), Mfr defendants assert that the calling of a generic drug by
  its medically recognized generic name cannot ground an express warranty and refers to its arguments
  and cited case law in its Brief at ECF Doc. 520‐3:48. However, defendants’ arguments there relate to the
  requirement that the language of the warranty be specific. Thus, neither defendants’ reply (nor their
  brief) squarely addresses whether calling a contaminated drug by its medically recognized generic name
  is a specific enough statement to induce reliance by purchasers that what they are buying is indeed the
  generic and not a contaminated substitute.
          Ultimately, plaintiffs’ argue that its claims properly plead a basis of the bargain under express
  warranty because of the way prescription drugs are sold in the U.S., namely, that:
      ‐   a drug is prescribed as a generic of an Orange Book pharmaceutical;
  for the generic to get approval to be marketed, the generic has to be chemically and biochemically
  equivalent to the Orange Book drug; and
  ‐       regardless of whether the mfr’s generic product deviates from the formulation of the Orange
  Book pharmaceutical, a plaintiff consumer as well as a third party payor have no option but to rely on a
  mfr’s assertion that the generic drug sold is the chemical and biochemical equivalent of the Orange Book
  pharmaceutical .
  In short, because of the economic reality of drug sales in the U.S., the mfr’s identification of a generic
  drug as the chemical equivalent to the Orange Book brand name can do nothing else but constitute an
  express warranty. More specifically, plaintiffs argue that calling a drug by the generic name of “X” and
  marketing it as the generic of an Orange Book pharmaceutical is an express warranty that the product
  sold is that generic. Plaintiffs’ argument concludes with: If the sold generic differs from the generic
  name, X, by virtue of its containing contaminants, then it differs from the Orange Book pharmaceutical
  and can NOT be called by the generic name. And if the generic mfr sells a contaminated drug using the
  generic name of an Orange Book equivalent, then a mfr can only have breached an express warranty.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 14 of 28 PageID: 20111
                                                                                                                                  14



            The issue, then, as to pleading the basis of the bargain in this situation devolves to whether
  plaintiffs pleaded that either individual consumers or third party payors perceived an express warranty
  on the VCDs at issue, and then, based on that perceived warranty, chose to buy or fund them. The Court
  finds that, for prescription drugs, the mere identifying and marketing a drug as THE generic equivalent
  to a branded pharmaceutical listed in the Orange Book and then selling that generic equivalent when it
  contains a contaminant7 not included in the Orange Book listing constitutes a breach of express warranty.
  A marketed generic containing a contaminant cannot be the equivalent to the chemical entity listed in
  the Orange Book.8 Put simply, a seller cannot call its product “X” and sell it as “X” and then expect such
  identification not to create an express warranty that the product is “X”.
            The Mfrs’ very naming of the drug as valsartan or valsartan‐containing amounted to an express
  warranty on which plaintiffs had no choice but to "rely” when they were prescribed the drug and bought
  it as a medication for their high blood pressure. Plaintiffs did not have to “perceive” the package labelling
  or insert in order to create a benefit of the bargain. All they had to know was they were buying a generic
  drug that contained valsartan because the very name “valsartan” or “valsartan‐containing” constituted
  itself an express warranty that what plaintiffs were purchasing was the chemical equivalent of the Orange
  Book pharmaceutical. See, e.g., Gremo v. Bayer Corporation, 469 F.Supp.3d 240, 258 (D.N.J. 2020) quoting
  “ ‘A statement can amount to a warranty, even if unintended to be such by the seller, if it could fairly be
  understood ... to constitute an affirmation or representation that the [product] possesse[s] a certain
  quality or capacity relating to future performance.’ Volin v. General Electric Company, 189 F. Supp. 3d
  411, 420 (D.N.J. 2016) (citations omitted).”
            The Court finds that for both consumers and third party payors in those states where privity is
  not a required pleading element, plaintiffs have sufficiently pleaded this aspect of their express warranty
  claims. There was a benefit of the bargain, which arose from the Mfrs’ identification of the drug as
  valsartan‐containing, which informed plaintiffs the drug was approved as a generic of the Orange Book
  formulation, upon which plaintiffs relied and acted on in filling their prescriptions for VCDs.


  4.1.2     Privity
            Defendants assert that eleven states9 still require the element of privity between the product
  manufacturer and the consumer in order to plead properly a breach of express warranty. They argue


  7 The term contaminant as used herein does not refer to an unintended ingredient included in the generic drug in an amount

  so small as to be scientifically difficult to detect and/or to have no or de minimis effect on the generic’s bioequivalence to the
  Orange Book listing.
  8 This finding does not at all address or implicate what remedies, damages, injunctive relief, etc. follow from a mfr’s identifying

  and selling a generic drug that contains a contaminant, and because of that, is not chemically or biochemically equivalent to
  the Orange Book listing
  9 Connecticut, Florida, Georgia, Illinois, Indiana, Iowa, Kentucky, Maryland, Nevada, Virginia, and Wisconsin.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 15 of 28 PageID: 20112
                                                                                                              15



  that, since plaintiffs did not buy VCDs directly from the Mfrs, there can be no showing of privity, and
  express warranty claims in those 11 states must therefore fail.
          In response, plaintiffs have précised from each of the eleven states a case that heralds an
  exception exists in that state as to the required privity element. Plaintiffs have raised doubt as to the full
  breadth and complexity of the pleading standard for breach of express warranty in those 11 states. They
  argue, to fully flush out how exceptions to the privity requirement affect the pleading standard, discovery
  as to express warranty under certain fact scenarios is necessary.
          The Court agrees that, at this stage, if the privity pleading requirements under a particular state’s
  express warranty law vary depending on varying fact conditions, then ruling summarily that plaintiffs
  have not pleaded the required element of privity in these states is premature. At this point, the question
  as to what states require pleading the element of privity distills to a factual conclusion that the parties
  dispute, which motivates for prudence as to the dismissal of these claims. The claims of these eleven
  states depend not on the mere “suspicion [of] a legally cognizable right of action (Atlantic Bell v.
  Twombly, 50 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) [citations omitted]) but on the
  uncertainty of what must or not be pleaded. The Court therefore denies defendants’ motion to dismiss
  plaintiffs’ express warranty claims in those eleven states (See supra fn. 9) against the Mfrs.
          In addition, plaintiffs assert they alleged consumers and third party payors were third party
  beneficiaries because the Mfrs had expressly warranted the VCDs to Wholesalers and Pharmacies. As
  required by Twombly, 50 U.S. at 555, such allegations that the Mfrs expressed warranties to the
  Wholesalers and the Pharmacies must be accepted as true, which would mean plaintiff consumers and
  third party payors have been pleaded as third‐party beneficiaries.
          The Court finds, in all 3 Master Complaints, plaintiffs have met the requirements in most states
  to properly plead that Mfr defendants breached their express warranty and that in 11 states (see relevant
  footnote), plaintiffs have not failed to meet those pleading requirements against Mfr defendants.
  Accordingly, the Court DENIES the Mfr defendants’ motion to dismiss the breach of express warranty
  claims against them in all three Master Complaints.


  4.2     Wholesalers and Pharmacies
  4.2.1   Basis of the Bargain
          In their MTD brief (ECF Doc. 522‐1:19), the Wholesalers allege that plaintiffs’ breach of express
  warranty claims in the three Master Complaints fail for not pleading privity in those states where it is a
  required element. Wholesalers allege plaintiffs cannot at all plead privity under any condition or fact
  scenario in any U.S. state because the Wholesalers made no statements about the VCDs or engaged in
  behavior that could imply an economic obligation or relationship between the Wholesalers and individual
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 16 of 28 PageID: 20113
                                                                                                                                 16



  consumer plaintiffs or third party payor plaintiffs. Id. at 20. Wholesalers’ argument rests on the assertion
  that plaintiffs have not, and importantly cannot, allege any perceptible or inferable communication to
  plaintiffs that could form the “basis of the bargain” under U.C.C. §2‐313. Ibid.
           In their brief (ECF Doc. 523‐1:17‐18), the Pharmacies assert that, at most, pharmacies warrant
   they dispense properly the prescribed drug they received from an FDA‐approved manufacturer. The
   Pharmacies’ addition of a customer‐specific label to the drug packaging, which together with the drug
   insert that may have already been provided to the Pharmacies, does not morph into a Pharmacies’
   warranty. To be clear, the Pharmacies state they made no representations about valsartan whatsoever
   but merely provided what the Mfrs were already required to by the FDA. They aver such conduct cannot
   form the basis of a bargain that either induced plaintiffs to fill their valsartan prescriptions or expressed
   that valsartan was superior to other available antihypertensive medications.
           In their opposition (ECF Doc. 577:57‐58), plaintiffs contend breach of express warranty claims are
  sustainable against both the Wholesalers and the Pharmacies primarily because the VCDs sold by them
  were contaminated, not defectively designed,10 an allegation similar to that which plaintiffs asserted
  against the Mfrs. However, the Master Complaints neither plead an express statement made by
  Wholesalers or Pharmacies, which can implicate the basis of a bargain with consumer plaintiffs or third
  party payor plaintiffs, nor do plaintiffs point specifically to such a statement in their opposition.
           What the Complaints do imply is that the very conduct of selling a contaminated product by
  Wholesalers and Pharmacies rises to an express warranty. This line of reasoning has some traction for
  the Mfrs’ conduct because of the bridging argument that Mfrs have had to comply expressly with making
  their generic drug chemically and biologically equivalent to the Orange Book patented drug. However,
  the mere act of selling a contaminated product by a downstream entity lacking an obligation to comply
  with the Orange Book formulation cannot create a bridging argument that translates the sale into an
  express warranty made by Wholesalers and Pharmacies.
           In reviewing the Master Complaints, the Court finds a breach of express warranty claim is
   pleaded in the ELMC at ¶357, in the PIMC at ¶¶481 – 490, and in the MMMC at ¶323, but that plaintiffs’
   fact allegations specifically relate to Mfrs’ statements and behavior, and not to specific statements,
   conduct, or communications made by Wholesalers and Pharmacies, which could reasonably imply these
   defendants made an express warranty to plaintiffs that formed the basis of a bargain.




  10 TheCourt agrees the cases defendants cite and which concern express warranty liability for defectively designed drugs are
  not particularly on point here.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 17 of 28 PageID: 20114
                                                                                                             17



  4.2.2   Privity
          Plaintiffs also did not plead privity with either the Wholesalers or Pharmacies in any of the Master
   Complaints. In Section 4.1.2 above, the Court has already reviewed the privity requirements for
   pleading express warranties and incorporates those findings here: to wit, that ruling summarily that
   plaintiffs have not pleaded this element in the eleven contested states is premature. Therefore, not
   pleading privity between the plaintiffs and the Wholesalers and Pharmacies does not ground dismissal
   of plaintiffs’ express warranty claims against these defendant groups.
          The Court finds that plaintiffs have not pleaded the required element of a basis of the bargain in
   their express warranty claims against the Wholesalers and the Pharmacies. Accordingly, the Court
   GRANTS the Wholesaler defendants’ and the Pharmacy defendants’ motions to dismiss the claims for
   breach of express warranty against them in all three Master Complaints and dismisses these claims
   WITHOUT PREJUDICE.
           Plaintiffs may file a motion for LEAVE TO AMEND these claims in the Master Complaints
   according to the deadlines set in the accompanying Order.


  5.0     Breach of Implied Warranty Claims
          In the ELMC (ECF Doc.121), there are two counts of breach of implied warranty of
  merchantability and fitness: in one count (Id.¶¶ 446‐55), the individual consumer plaintiffs plead against
  all defendants; and in the other (Id. ¶¶457–465), the third party payor plaintiffs plead against the Mfrs
  and Wholesalers. In each of the PIMC (ECF Doc. 122 ¶¶491‐496) and of the MMMC (ECF Doc. 123 ¶¶
  457‐467), the personal injury plaintiffs plead one count of this breach against all defendants.
          The law of implied warranty aims to protect the buyer from bearing the burden of loss where
  merchandise, though not violating an expressly agreed promise, does not conform to normal commercial
  standards or meet the buyer's particular purpose. Most sales of a consumer product by a merchant carry
  at least the implied warranty of merchantability.
           Practically speaking, there is little difference under the law of most states in the pleading
  elements of a breach of an implied warranty of merchantability and a strict liability in tort. Indeed, the
  elements of these two causes of action are almost identical, except implied warranty sounds in contract,
  which in some states requires pleading privity between buyer and seller, whereas strict liability sounds in
  tort, with no privity required. Consequently, pleading both an implied breach of warrantability and strict
  liability in tort may be a strategy to hedge against the subsumption of a strict liability count by a state’s
  products liability law, thereby allowing at least one of these claims to move forward.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 18 of 28 PageID: 20115
                                                                                                                                  18



            As the broadest and most important11 warranty in the Uniform Commercial Code [“U.C.C”], the
  implied warranty of merchantability is liberally construed in favor of the buyer.12 It is based on the buyer's
  reasonable expectation that goods bought from a merchant, when compared with other goods of that
  same kind, will be free of significant defects and perform in the way goods of that kind should perform.
  This warranty presupposes no special relationship of trust or reliance between the seller and buyer,13 but
  is breached when the product is defective to a normal buyer making ordinary use of the product. To be
  clear, the Court takes the view that, if the parties refer to a warranty of fitness for a particular purpose,
  the better interpretation is that the reference is to merchantability, the broader, rather than narrower,
  implied warranty.14
            To plead properly a breach of implied warranty of merchantability15, a plaintiff must allege:
  (1) that a merchant sold goods;
  (2) which were not "merchantable" at the time of sale (i.e. they were defective);
  (3) the plaintiff suffered injury and damages; and
  (4) the defect (or other condition) proximately caused the injury.16



  11 Omega Engineering, Inc. v. Eastman Kodak Co., 30 F. Supp. 2d 226 (D. Conn. 1998) (applying Connecticut law); Keahole Point
  Fish LLC v. Skretting Canada Inc., 971 F. Supp. 2d 1017 (D. Haw. 2013) (applying Hawaii law); Schneider Nat., Inc. v. Holland
  Hitch Co., 843 P.2d 561 (Wyo. 1992).
  12 Haugland v. Winnebago Industries, 327 F. Supp. 2d 1092 (D. Ariz. 2004) (applying Arizona law); Rorick v. Hardi North America

  Inc., 88 U.C.C. Rep. Serv. 2d 1313 (N.D. Ind. 2016) (applying Indiana law); Hyundai Motor America, Inc. v. Goodin, 822 N.E.2d 947
  (Ind. 2005); Construction and effect of UCC Art 2, dealing with sales, 17 A.L.R.3d 1010.
  13 Guttmann v. La Tapatia Tortilleria, Inc., 2015 WL 7283024 (N.D. Cal. 2015) (applying California law); Employers Mut. Cas. Co. v.

  Collins & Aikman Floor Coverings, Inc., 2004 WL 840561 (S.D. Iowa 2004), supplemented, 2004 WL 840258 (S.D. Iowa 2004)
  (applying Iowa law).
  14 It has been held in a pharmaceutical product case that a breach of implied warranty of merchantability has been shown to lie

  even if the product causes harm unrelated to the purpose for which the product was utilized. See Oliver v. McNeil‐PPC, Inc.,
  2013 WL 459630 (E.D. Cal. 2013), report and recommendation adopted, 2013 WL 1003484 (E.D. Cal. 2013 [plaintiffs' decedents
  allegedly ingested pain reliever, and were subsequently diagnosed with liver failure, which resulted in their death].
  15 In order to compare the pleading requirements of a breach of implied warranty of merchantability with those of a strict

  products liability claim, the elements of a strict liability claim are enumerated below:

  In a jurisdiction following Restatement (Second) of Torts § 402A(1) (1965), a plaintiff must show:
  (1) the seller was in the business of selling the product;
  (2) and put a defective and unreasonably dangerous product on the market; and
  (3) the condition of the product caused the consumer injury and damages.

  In a jurisdiction following Restatement (Third) of Torts: Prods. Liab. § 2(b) (1998), a plaintiff must show:
  (1) the product was designed with foreseeable risks of harm,
  (2) which could have been reduced or avoided by utilizing an alternative design; and
  (3) the failure to utilize the alternate design caused the product to fail to be reasonably safe.

  Thus, the Restatement Second focuses on the unreasonable danger of the product, while the Restatement Third focuses on
  defective design of the product.
  16 U.C.C. § 2‐314 Implied Warranty: Merchantability; Usage of Trade. Current through 2019 annual meetings of National

  Conference of Commissioner on Uniform State Laws and American Law Institute.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 19 of 28 PageID: 20116
                                                                                                                                     19



            The individual consumer plaintiffs (and classes of these) in all three complaints specifically plead
  these required elements:
   (1) that all 3 categories of defendants together put contaminated VCDs on the market,
  (2) which were not "merchantable" at the time of sale because these VCDs contained carcinogens that,
  according to the Orange Book, were unexpected to be present,
  (3) the individual plaintiffs suffered injury and damages because of ingesting these VCDs,
  (4) which was the occurrence of cancer or the risk of a higher probability of it.


  5.1       Mfrs and Wholesalers
  5.1.1     Benefit of the Bargain, Product’s Functionality, and Present Injury
            The Mfrs MTD (ECF Doc. 520‐3:45‐46) and the Wholesalers MTD (ECF Doc. 522‐1:19, 21) assert
  that two additional required pleading elements are absent in plaintiffs’ implied warranty claims: present
  injury and privity. These defendants contend that, in the MMMC and the ELMC, individual consumer
  plaintiffs and third party payor plaintiffs have alleged only future, not present, injury of the individual
  consumer plaintiffs. Defendants cite to several cases in this District for the proposition that, in a breach
  of implied warranty claim, plaintiffs must show how an alleged defect impaired the product’s
  functionality and not merely that a defect or impurity was present in the VCDs. ECF Doc. 520‐3:46 (Mfrs
  MTD, which argument Wholesalers MTD incorporates).
            Plaintiffs argue that both individual consumers and the third party payors paid out of pocket for
  the VCDs at issue and are therefore economically injured. To plaintiffs’ point, they rely on Debernardis v.
  IQ Formulations, Inc., 942 F.3d 1076, 1084‐85 (11th Cir. 2019) to aver that, when a product is rendered
  valueless as a result of its defect, there is no need to demonstrate how the alleged defect diminished the
  product’s functionality. That is, plaintiffs contend a defective drug made dangerous because of
  carcinogenic contaminants is worthless, regardless whether it lowered consumers’ blood pressure.
  Consequently, the purchase of a drug made worthless because of such danger incurs economic harm


   (1) Unless excluded or modified (Section 2‐316), a warranty that the goods shall be merchantable is implied in a contract for
  their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink
  to be consumed either on the premises or elsewhere is a sale.
  (2) Goods to be merchantable must at least be such as
             (a) pass without objection in the trade under the contract description; and
             (b) in the case of fungible goods, are of fair average quality within the description; and
             (c) are fit for the ordinary purposes for which such goods are used; and
             (d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and
             among all units involved; and
             (e) are adequately contained, packaged, and labeled as the agreement may require; and
             (f) conform to the promises or affirmations of fact made on the container or label if any.
  (3) Unless excluded or modified (Section 2‐316) other implied warranties may arise from course of dealing or usage of trade.
  See §20:6 AMERICAN LAW OF PRODUCTS LIABILITY 3D Warranty Liability.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 20 of 28 PageID: 20117
                                                                                                                                          20



             The gravemen in Debernardis was whether plaintiffs had standing to sue, that is, whether they
  had pleaded an injury in fact. Finding guidance in a Seventh Circuit case and a Ninth Circuit case,17 the
  Debernardis court determined that, at the motion to dismiss stage, an adulterated vitamin supplement
  was worthless and had no value because it should not have been sold in the first place. Since the issue
  of whether plaintiffs had standing by showing an injury in fact—namely, whether an adulterated product
  is worthless and therefore the cause of economic injury—a more stringent showing than finding “present
  injury” in an implied warranty liability claim, this Court is persuaded by Debernardis and the other Circuit
  cases it relied on.
            This Court finds that contaminated drugs are economically worthless at the point of sale by virtue
  of the dangerousness caused by their contamination, regardless whether the sold VCDs actually achieved
  the medical purpose of lowering blood pressure. Put differently, contaminated drugs, even if medically
  efficacious for their purpose, cannot create a benefit of the bargain because the contaminants, and their
  dangerous effects, were never bargained for. Further, contaminated drugs do create a present injury
  because their sale should never have occurred. Accordingly, in both the MMMC and the ELMC, individual
  consumer plaintiffs and third party payor plaintiffs need not demonstrate a “benefit of the bargain”
  theory of economic damages to plead adequately a breach of implied warranty because they have
  alleged sufficient injury and the lack of the VCDs’ functionality at the motion to dismiss stage.


  5.1.2     Privity: PIMC
            The Mfr defendants contend that the PIMC fails to allege privity in its breach of implied warranty
  claim and that the following states‐‐Florida, Georgia, Kentucky, and Wisconsin—still require privity for
  personal injury claims ECF Doc. 520‐3:46, fn.45; see ECF Doc. 520‐5 (Exhibit 5):35, fn. 6. Since none of
  the Master Complaints pleaded privity, Mfr defendants assert the PIMC implied warranty claims in these
  states must be dismissed.
            Plaintiffs specifically contend, however, that Florida and Georgia do not require privity in an
  implied breach of warranty claim for individual consumers. ECF Doc 577:68. The Court agrees with
  plaintiffs.
            Accordingly, the Court GRANTS the Mfr defendants’ and the Wholesaler defendants’ motions to
  dismiss those claims in the Personal Injury Master Complaint for breach of implied warranty which
  arise under the law of Kentucky or Wisconsin and dismisses these claims WITHOUT PREJUDICE. The
  Court DENIES the Mfrs defendants’ and the Wholesaler defendants’ motions dismiss those claims in the




  17In re Aqua Dots Products Liability Litig., 654 F.3d 748 (7th Cir. 2011); Franz v. Beiersdorf, Inc., 745 F. App'x 47 (9th Cir. 2018)
  (unpublished).
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 21 of 28 PageID: 20118
                                                                                                            21



  Personal Injury Master Complaint for breach of implied warranty which arise under the law of any of the
  remaining states in the United States and including the District of Columbia and Puerto Rico.
             Plaintiffs may file a motion for LEAVE TO AMEND these dismissed claims in the Personal Injury
  Master Complaint, according to the deadlines set in the accompanying Order.


  5.1.3      Privity: ELMC and MMMC
             The Mfrs and Wholesalers MTDs allege (ECF Doc. 520‐3: 45‐46) that neither the ELMC nor the
  MMMC explicitly pleads privity between plaintiffs and these defendants nor can these complaints imply
  privity because plaintiffs did not purchase the VCDs at issue directly from them. In ECF Doc. 520‐5
  (Exhibit 5):35‐36, the Mfr Defendants allege privity is a required pleading element in 22 states:
  Alabama, Arizona, Connecticut, Florida, Georgia, Idaho, Illinois, Iowa, Kansas, Kentucky, Michigan,
  Nevada, New York, North Carolina, Ohio, Oregon, Tennessee, Utah, Vermont, Virginia, Washington,
  and Wisconsin. Interestingly, in ECF Doc. 522‐2:17‐18, the Wholesalers allege privity is required in 19
  states: Alabama, Arizona, Connecticut, Florida, Georgia, Idaho, Illinois, Iowa, Kansas, Kentucky,
  Michigan, New York, North Carolina, Ohio, Oregon, Tennessee, Utah, Vermont, and Wisconsin. By
  their omission, Wholesalers appear to allege that privity for breach of implied warranty is not a required
  element in Nevada, Virginia and Washington. Even more interesting is that the Court’s own research
  of the privity pleading requirements in each of the 22 states named above shows the Wholesalers’ list is
  the more correct. Therefore, Nevada, Virginia, and Washington are excluded from the discussion in this
  section.
             In their opposition (ECF Doc. 577: 68‐71), plaintiffs raise the following points:
  1)         Case law in Florida, Georgia, Illinois, and Vermont imputes privity when the manufacturer has
  made express warranties to the ultimate consumer. Since the Court has found in a previous section the
  Mfr defendants made express warranties to the ultimate purchasers, which include plaintiffs in both the
  ELMC and the MMMC, Florida, Georgia, Illinois, and Vermont are excluded from defendants’ list for the
  Mfr defendants, but not for the Wholesalers.
  2)         Case law in Alabama, Florida, Nevada, North Carolina, Ohio, and Washington relieves pleading
  privity based on a third party beneficiary theory when manufacturers have made warranties to a dealer
  or intermediate seller. Thus, these states are excluded from defendant’s list for the Wholesalers, but not
  for Mfr defendants.
  3)         Case law in Connecticut and New York relieves pleading privity when the consumed products are
  food or drugs. Thus, these states are excluded from defendants’ list for Mfr defendants, but not
  Wholesalers.
             To summarize:
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 22 of 28 PageID: 20119
                                                                                                          22



  for Mfr defendants, case law in Alabama, Arizona, Idaho, Iowa, Kansas, Kentucky, Michigan, North
  Carolina, Ohio, Oregon, Tennessee, Utah, and Wisconsin requires the pleading of privity between a
  plaintiff and a manufacturer for a breach of implied warranty. The Court finds plaintiffs have not pleaded
  this required element in the ELMC and the MMMC for claims of breach of implied warranty arising in
  these states against the Mfr defendants.
          Accordingly the Court GRANTS the Mfr defendants’ motion to dismiss those claims in the
  Economic Loss Master Complaint and in the Medical Monitoring Master Complaint for breach of implied
  warranty which arise under the law of: Alabama, Arizona, Idaho, Iowa, Kansas, Kentucky, Michigan,
  North Carolina, Ohio, Oregon, Tennessee, Utah, or Wisconsin and dismisses these claims WITHOUT
  PREJUDICE. The Court DENIES the Mfr defendants ‘motion to dismiss those claims in the Economic
  Loss Master Complaint and in the Medical Monitoring Master Complaint for breach of implied warranty
  which arise under the law of any of the remaining states in the United States and including the District of
  Columbia and Puerto Rico.
          Plaintiffs may file a motion for LEAVE TO AMEND the these dismissed claims in the Economic
  Loss Master Complaint and the Medical Monitoring Master Complaint Master, according to the deadlines
  set in the accompanying Order.


  For Wholesaler defendants, case law in Arizona, Connecticut, Georgia, Idaho, Illinois, Iowa, Kansas,
  Kentucky, Michigan, New York, Oregon, Tennessee, Utah, Vermont, and Wisconsin requires pleading
  privity based on a third party beneficiary theory between the manufacturer and a downstream dealer or
  intermediary.   The Court finds plaintiffs have not pleaded this required element in the ELMC and the
  MMMC for claims of breach of implied warranty in these states against the Wholesalers.
          Accordingly, the Court GRANTS the Wholesaler defendants’ motion to dismiss those claims in
  the Economic Loss Master Complaint and in the Medical Monitoring Master Complaint for breach of
  implied warranty which arise under the law of Arizona, Connecticut, Georgia, Idaho, Illinois, Iowa,
  Kansas, Kentucky, Michigan, New York, Oregon, Tennessee, Utah, Vermont, or Wisconsin and dismisses
  these claims WITHOUT PREJUDICE. The Court DENIES the Wholesaler defendants’ motion to dismiss
  those claims in the Economic Loss Master Complaint and in the Medical Monitoring Master Complaint
  for breach of implied warranty which arise under the law of any of the remaining states of the United
  States and including the District of Columbia and Puerto Rico.
          Plaintiffs may file a motion for LEAVE TO AMEND these dismissed claims in the Economic Loss
  Master Complaint and the Medical Monitoring Master Complaint against the Wholesaler defendants,
  according to the deadlines set in the accompanying Order.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 23 of 28 PageID: 20120
                                                                                                              23



          Accordingly, the Court GRANTS the Wholesalers’ motion to dismiss plaintiffs’ claims in the
  ELMC and the MMMC of breach of implied warranty arising under the law of: Arizona, Connecticut,
  Georgia, Idaho, Illinois, Iowa, Kansas, Kentucky, Michigan, New York, Oregon, Tennessee, Utah,
  Vermont, and Wisconsin and dismisses these claims WITHOUT PREJUDICE.
          To be clear, the Court DENIES the Wholesalers motion to dismiss plaintiffs’ claims in the ELMC
  and the MMMC of breach of implied warranty arising under the law of any of the remaining states, of the
  District of Columbia, or of Puerto Rico.
          Plaintiffs may file a motion for LEAVE TO AMEND the ELMC and the MMMC according to the
  deadlines set in the accompanying Order.


  5.2     Pharmacies for all three Master Complaints
          In their MTD (ECF Doc. 523‐1: 11‐12), the Pharmacies assert that pharmacies generally are not
  subject to strict liability for latent defects in the drugs they dispense. This is largely because pharmacies
  provide a service not a product. Pharmacies imply that since a claim for a breach of implied warranty is
  but a kind of strict liability claim, pharmacies are not subject to these warranty claims and provide an
  exhibit listing state law cases dismissing such claims. ECF Doc. 523‐3 (Exhibit B).
          Plaintiffs argue that the legal theory of implied warranty here is not at all the same as a strict
  liability‐design defect (to wit, that the Pharmacies sold VCDs that were defectively designed). Rather,
  plaintiffs’ legal theory in these claims is that the drugs were adulterated and the pharmacies failed to
  warn, to wit, a strict liability‐failure to warn theory, not a defective design theory. Thus, plaintiffs
  distinguish the strict liability basis that underlies their breach of implied warranty claims. This distinction
  is relevant because at least one state, Nevada, allows pharmacies to be sued for a breach of implied
  warranty under a strict liability theory of failure to warn.
          Plaintiffs do not dispute the accuracy of the cited case law in Pharmacies’ Exhibit B (Doc. 523‐3).
  In an effort to apply the recommended liberality towards breach of implied warranty claims, the Court
  examined in detail the cases cited in Pharmacies’ Exhibit B for any case that either relied on a strict
  liability–failure to warn theory or for any state that lacked case law with specific applicability to
  pharmacies. In essence, the Court was looking for any jurisdictions where the Pharmacies’ assertions
  likely did not apply or where the law was as yet unclear.
          Accordingly, the Court GRANTS the Pharmacy defendants’ motion to dismiss those claims in
  all three Master Complaints for breach of implied warranty which arise under the laws of: Alabama,
  Arizona, Arkansas, California, the District of Columbia, Florida, Georgia, Hawaii, Illinois, Iowa, Kansas,
  Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, New
  Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Pennsylvania,
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 24 of 28 PageID: 20121
                                                                                                                              24



  Puerto Rico, South Carolina, Tennessee, Texas, Vermont, Virginia, Washington, West Virginia, or
  Wisconsin. The Court DENIES the Pharmacy defendants’ motion to dismiss those claims in all three
  Master Complaints for a breach of implied warranty which arise under the law of Alaska, Colorado,
  Delaware, Idaho, Montana, Nevada, Oregon, Rhode Island, South Dakota, or Vermont.
              Plaintiffs may file a motion for LEAVE TO AMEND all three Master Complaints as to the breach
  of implied warranty claims against the Pharmacy defendants, according to the deadlines set in the
  accompanying Order.


  6.0         Magnuson‐Moss Warranty Act
              The Magnuson‐Moss Warranty Act (MMWA), 15 U.S.C. 2301‐2312, is the federal law governing
  warranties for consumer products, which was enacted around forty‐five years ago in order to make
  warranties more understandable and limit the use of disclaimers. In a nutshell, if a seller of consumer
  products opts to include a warranty (which the law does not require), it has to follow federal guidelines
  calling for conspicuous warranties in readily understood language. The Act requires manufacturers and
  sellers of consumer products to provide consumers with detailed information about warranty coverage
  before and after the sale of a warranted product. When consumers believe they are the victim of an
  MMWA violation, the statute allows them to proceed through a warrantor’s informal dispute resolution
  process or sue in court.
              To plead a violation under the MMWA, a plaintiff must assert there is a valid warranty, the
  product was presented for repair during the warranty period, and the manufacturer failed to conform the
  product to the provisions of the warranty within a reasonable amount of time or number of repair
  attempts. The measure of damages for breach of warranty under Magnuson‐Moss is the difference in the
  value of the goods at the time and place the party accepted the goods and the value they would have had
  if they had been as warranted. Magnuson‐Moss defines “implied warranty” as a creature of state law
              Defendants argue 15 U.S.C. §2311(d)18 prohibits the MMWA from applying to any express or
  implied warranty claims that involve the labelling of valsartan products because federal law governs the
  content of a generic drug’s label.19 This argument is a relatively recent one.

  18   …” (d) Other Federal warranty laws :

  This chapter (other than section 2302(c) of this title) shall be inapplicable to any written warranty the making or content of
  which is otherwise governed by Federal law. If only a portion of a written warranty is so governed by Federal law, the
  remaining portion shall be subject to this chapter.
  19 It hasn’t been until recently that this provision has been cited in a matter concerning drugs as FDA‐regulated products for

  dismissing MMWA claims.
              Through the Food Drug and Cosmetic Act, the FDA extensively regulates the labeling, marketing, and sale of all
  over‐the‐counter medications. . . . As such, the MMWA is inapplicable to any alleged express or implied warranty claims on
  [such products]. See a most recent promulgation of that in this Court at Hernandez v. Johnson & Johnson Consumer, Inc., 2020
  WL 2537633, at *5 (D.N.J. May 19, 2020) (citations omitted). Further, Hernandez cited several cases involving other types of
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 25 of 28 PageID: 20122
                                                                                                                                      25



            One reason why this argument has been unused is that the MMWA does not allow recovery of
  personal injury damages (See 15 USC §2311(b)(2)20) and therefore will not advance personal injury
  claims of those who ingested drugs. Another is that drugs have not been considered typical
  “consumer” products within the scope of the MMWA. See Kanter v. Warner‐Lambert Co., 122 Cal.
  Rptr.2d 72, 86 (Cal. App. 2002); Bates v. Monarch Dental Services, 2019 WL 5067904, at *4 (N.D. Tex. 9
  Oct. 2019); Bhatia v. 3M Co., 323 F. Supp.3d 1082, 1102‐03 (D. Minn. 2018); MHA, LLC v. Siemens
  Healthcare Diagnostics, Inc., 2017 WL 838797, at *2 (D.N.J. 2 March 2017); In re Minnesota Breast Implant
  Litigation, 36 F. Supp.2d 863, 876 (D. Minn. 1998); Goldsmith v. Mentor Corp., 913 F. Supp. 56, 63 (D.N.H.
  1995); Kemp v. Pfizer, Inc., 835 F. Supp. 1015, 1024 (E.D. Mich. 1993); see also In re DePuy Orthopaedics,
  Inc. ASR Hip Implant Products Liability Litigation, 953 F.3d 890, 896 (6th Cir. 2020) [raising, but not
  deciding issue].
            This Court has recently endorsed the argument that the MMWA prohibits warranty claims
  involving FDA‐regulated items. See Hernandez v. Johnson & Johnson Consumer, Inc., 2020 WL 2537633,
  at *5 (D.N.J. 19 May 2020) (citations omitted) [involving over‐the‐counter medications]. In dismissing
  the MMWA claim at issue, Hernandez cited several cases involving other types of FDA‐regulated
  products. Ibid. [citing Dopico v. IMS Trading Corp., 2018 WL 4489677 (D.N.J. 18 Sept. 2018) (pet food),
  Reid v. GMC Skin Care USA Inc., 2016 WL 403497, at *13 (N.D.N.Y. 15 Jan. 2016) (skin cream), and Jasper
  v. MusclePharm Corp., No. 14–02881, 2015 WL 2375945, at *5–6 (D. Colo. 9 April 2015) (dietary
  supplement)).
            Plaintiffs assert that all three Master Complaints plead a violation of the MMWA. In their
  opposition, they contend that the viability of the MMWA claims depends on applicable state law, and
  argue that, because the state warranty claims are viable, so also are the MMWA claims. ECF Doc. 577:
  54, n. 12.
            Although this Court has found here that the Mfr defendants did make an express warranty to
  plaintiffs because of their naming the product “valsartan” and that the Mfr defendants and Wholesalers
  as well as the Pharmacies are liable for breaching an implied warranty in select states, the Court also
  finds that plaintiffs have not and cannot have pleaded their Magnuson Moss claims properly for two
  reasons:
  1) based on Hernandez, consumer items regulated by the FDA are not the proper subject of a MMWA
  claim; and



  FDA‐regulated products in dismissing the MMWA claim at issue. Ibid. [citing Dopico v. IMS Trading Corp., 2018 WL 4489677
  (D.N.J. Sept. 18, 2018) (pet food), Reid v. GMC Skin Care USA Inc., 2016 WL 403497, at *13 (N.D.N.Y. Jan. 15, 2016) (skin
  cream), and Jasper v. MusclePharm Corp., No. 14–02881, 2015 WL 2375945, at *5–6 (D. Colo. April 9, 2015) (dietary
  supplement)).
  20 “Nothing in this chapter . . . shall [] affect the liability of, or impose liability on, any person for personal injury. .. .”
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 26 of 28 PageID: 20123
                                                                                                         26



  2) plaintiffs cannot meet the pleading requirements of the MMWA because plaintiffs failed to present
  to any defendant that the drug was contaminated and sought a “repair”.
          Accordingly, The Court GRANTS the motions to dismiss the claims in all three Master
  Complaints for violation of the Magnuson‐Moss Warranty Act and dismisses plaintiffs’ claims in all
  three Master Complaints WITH PREJUDICE.


  5.0     Conclusion
          For the reasons discussed above, the Court rules as follows on defendants’ motion to dismiss in
  the Master Complaints the claims of breach of express warranty, of breach of implied warranty, and of
  violation of the Magnuson Moss Warranty Act:


  As For Breach of Express Warranty Claims
  Against Mfr defendants: the Court DENIES the Mfr defendants’ motion to dismiss the breach of
  express warranty claims against them in all three Master Complaints ;
  Against the Wholesaler defendants and the Pharmacy defendants: the Court GRANTS the Wholesaler
   defendants’ and the Pharmacy defendants’ motions to dismiss the claims for breach of express warranty
   against them in all three Master Complaints and dismisses these claims WITHOUT PREJUDICE,
          Plaintiffs may file a motion for LEAVE TO AMEND all three Master Complaints as to the breach
   of express warranty claims against the Wholesaler defendants and the Pharmacies defendants,
   according to the deadlines set in the accompanying Order.


  As For Breach of Implied Warranty Claims
   Against Mfr defendants and Wholesaler defendants as to the Personal Injury Master Complaint:
   the Court GRANTS the Mfr defendants’ and the Wholesaler defendants’ motions to dismiss those claims
  in the Personal Injury Master Complaint for breach of implied warranty which arise under the law of
  Kentucky or Wisconsin and dismisses these claims WITHOUT PREJUDICE; and
  the Court DENIES the Mfrs defendants’ and the Wholesaler defendants’ motions dismiss those claims in
  the Personal Injury Master Complaint for breach of implied warranty which arise under the law of any of
  the remaining states in the United States and including the District of Columbia and Puerto Rico.
          Plaintiffs may file a motion for LEAVE TO AMEND these dismissed claims in the Personal Injury
  Master Complaint, according to the deadlines set in the accompanying Order.
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 27 of 28 PageID: 20124
                                                                                                            27



  Against the Mfr defendants as to the Economic Loss and the Medical Monitoring Master Complaints:
  the Court GRANTS the Mfr defendants’ motion to dismiss those claims in the Economic Loss Master
  Complaint and in the Medical Monitoring Master Complaint for breach of implied warranty which arise
  under the law of: Alabama, Arizona, Idaho, Iowa, Kansas, Kentucky, Michigan, North Carolina, Ohio,
  Oregon, Tennessee, Utah, or Wisconsin and dismisses these claims WITHOUT PREJUDICE; and.
  the Court DENIES the Mfr defendants ‘motion to dismiss those claims in the Economic Loss Master
  Complaint and in the Medical Monitoring Master Complaint for breach of implied warranty which arise
  under the law of any of the remaining states in the United States and including the District of Columbia
  and Puerto Rico.
          Plaintiffs may file a motion for LEAVE TO AMEND the these dismissed claims in the Economic
  Loss Master Complaint and the Medical Monitoring Master Complaint Master, according to the deadlines
  set in the accompanying Order.


  Against the Wholesalers as to the Economic Loss and the Medical Monitoring Master Complaints
   the Court GRANTS the Wholesaler defendants’ motion to dismiss those claims in the Economic Loss
  Master Complaint and in the Medical Monitoring Master Complaint for breach of implied warranty which
  arise under the law of Arizona, Connecticut, Georgia, Idaho, Illinois, Iowa, Kansas, Kentucky, Michigan,
  New York, Oregon, Tennessee, Utah, Vermont, or Wisconsin and dismisses these claims WITHOUT
  PREJUDICE; and
  the Court DENIES the Wholesaler defendants’ motion to dismiss those claims in the Economic Loss
  Master Complaint and in the Medical Monitoring Master Complaint for breach of implied warranty which
  arise under the law of any of the remaining states of the United States and including the District of
  Columbia and Puerto Rico.
          Plaintiffs may file a motion for LEAVE TO AMEND these dismissed claims in the Economic Loss
  Master Complaint and the Medical Monitoring Master Complaint against the Wholesaler defendants,
  according to the deadlines set in the accompanying Order.


  Against the Pharmacy defendants in all three Master Complaints:
  the Court GRANTS the Pharmacy defendants’ motion to dismiss those claims in all three Master
  Complaints for breach of implied warranty which arise under the laws of: Alabama, Arizona, Arkansas,
  California, the District of Columbia, Florida, Georgia, Hawaii, Illinois, Iowa, Kansas, Kentucky, Louisiana,
  Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, New Hampshire, New
  Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Pennsylvania, Puerto Rico, South
  Carolina, Tennessee, Texas, Vermont, Virginia, Washington, West Virginia, or Wisconsin; and
Case 1:19-md-02875-RBK-JS Document 775 Filed 01/22/21 Page 28 of 28 PageID: 20125
                                                                                                     28



  the Court DENIES the Pharmacy defendants’ motion to dismiss those claims in all three Master
  Complaints for a breach of implied warranty which arise under the law of Alaska, Colorado, Delaware,
  Idaho, Montana, Nevada, Oregon, Rhode Island, South Dakota, or Vermont.
         Plaintiffs may file a motion for LEAVE TO AMEND all three Master Complaints as to the breach
  of implied warranty claims against the Pharmacy defendants, according to the deadlines set in the
  accompanying Order.


  As for Violation of Magnuson Moss Warranty Claims
         The Court GRANTS the motions to dismiss the claims in all three Master Complaints for
  violation of the Magnuson‐Moss Warranty Act and dismisses plaintiffs’ claims in all three Master
  Complaints with prejudice.


  Dated: 22 January 2021                                         /s Robert B. Kugler
                                                                 ROBERT B. KUGLER
                                                                 United States District Judge
